 Case 6:21-cv-00004-JDK-KNM Document 7 Filed 04/06/21 Page 1 of 2 PageID #: 37




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

FELIX AARON MILLER,                        §
                                           §
      Petitioner,                          §
                                           §
v.                                         §    Case No. 6:21-cv-4-JDK-KNM
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
      Respondent.                          §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Felix Aaron Miller, a Texas Department of Criminal Justice inmate,

 proceeding pro se, filed this federal petition for a writ of habeas corpus pursuant to

 28 U.S.C. § 2254. The petition was referred to United States Magistrate Judge K.

 Nicole Mitchell for findings of fact, conclusions of law, and recommendations for

 disposition.

       On January 19, 2021, Petitioner filed a letter stating that a mistake had been

 made and he did not file a case against the Director of TDCJ. Docket No. 5. Judge

 Mitchell construed this as a motion for voluntary dismissal of the petition and issued

 a Report recommending that the motion be granted, and the petition dismissed

 without prejudice. Docket No. 6. A copy of this Report was mailed to Petitioner, but

 no objections have been received.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court



                                           1
Case 6:21-cv-00004-JDK-KNM Document 7 Filed 04/06/21 Page 2 of 2 PageID #: 38




examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days).

      Here, Petitioner did not object in the prescribed period. The Court therefore

reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

reviews the legal conclusions to determine whether they are contrary to law. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and the record in this case,

the Court finds no clear error or abuse of discretion and no conclusions contrary to

law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

United States Magistrate Judge (Docket No. 6) as the findings of this Court.

Petitioner’s motion for voluntary dismissal (Docket No. 5) is GRANTED and this

petition is DISMISSED WITHOUT PREJUDICE.

          So ORDERED and SIGNED this 6th day of April, 2021.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                              2
